PER CURIAM:
Yosefe Yirga Zeleke appeals the district court’s order dismissing his complaint as *337frivolous. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Zeleke v. NASA Headquarters, No. 1:12-cv-00269-JCC-TRJ (E.D.Va. Mar. 15, 2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.